Citation Nr: 0218106	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1973.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  The veteran 
testified before a hearing officer at the M&ROC in 
November 1999.  


REMAND

In its March 1999 rating decision the M&ROC granted 
service connection for PTSD and assigned a 30 percent 
rating.  The veteran's disagreement with the 30 percent 
rating led to this appeal.  

On review of the record, the Board notes that at a 
September 1998 VA PTSD examination the Axis I diagnoses 
included alcohol dependence as a result of PTSD and 
polysubstance dependence as a result of PTSD.  In the 
report of a December 1999 VA examination, the examiner 
reported that the Axis I diagnoses were PTSD and alcohol 
abuse.  The examiner stated that the veteran tended to 
blame his alcohol abuse on his PTSD symptoms, stating he 
used alcohol to sleep or to slow himself down so he could 
function better.  The examiner stated that it was very 
difficult to determine with accuracy whether this was a 
typical rationalization in someone with alcohol problems 
who needs an excuse to drink or someone actually using 
alcohol to cover up symptoms of PTSD.  VA progress notes 
show continuing treatment for PTSD and alcohol problems, 
including hospitalization for alcohol detoxification.  

In the Board's opinion, the record raises the issue of 
entitlement to service connection for alcohol dependence 
as secondary to, or as a symptom of, PTSD.  In this 
regard, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001) held that a veteran can receive 
compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  The Allen decision 
explicitly overruled prior decisions on this subject from 
the United States Court of Appeals for Veterans Claims 
(Court), including in particular Barela v. West, 11 Vet. 
App. 280 (1998).  (The Allen decision also appears to 
overrule, either in total or in part, two precedent 
opinions issued by the VA General Counsel, including 
VAOPGCPREC 2-98 and VAOPGCPREC 7-99).

In Allen, the Federal Circuit held that 38 U.S.C. § 1110 
permits a veteran to receive compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  In 
other words, section 1110 does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of 
a service-connected disability.  Rather, the statute 
precludes compensation only for (a) primary alcohol abuse 
disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning 
an alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  

In view of the foregoing, the Board will remand the case 
for an initial determination by the M&ROC on the issue of 
whether the veteran's alcohol dependence is secondary to, 
or a symptom of, his PTSD.  As the rating for the 
veteran's PTSD is inextricably intertwined with the 
secondary service connection issue, it will also be 
remanded to the M&ROC for consideration and current 
examination with readjudication.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED to the RO for the 
following actions:  

1.  The M&ROC should develop the issue 
of entitlement to service connection 
for alcohol dependence as secondary to, 
or a symptom of, the veteran's service-
connected PTSD.  In its consideration 
of this matter, the M&ROC should ensure 
full compliance with the provisions of 
38 C.F.R. § 3.159 (2002), including 
obtaining an examination and medical 
opinion such that the examination may 
also be used in consideration of the 
severity of the veteran's service-
connected PTSD.  

2.  After the requested development has 
been completed, the M&ROC should 
adjudicate the issue of entitlement to 
service connection for alcohol 
dependence as secondary to, or a 
symptom of, the veteran's service-
connected PTSD and readjudicate the 
issue of entitlement to a rating in 
excess of 30 percent for PTSD.  The 
veteran and his representative should 
be properly notified of the decision 
pertaining to the service connection 
issue and provided his appellate 
rights.  If the determination with 
respect to the initial rating issue is 
adverse to the veteran, the M&ROC 
should issue a supplemental statement 
of the case.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the M&ROC should return the case to the Board, 
if otherwise in order.  By this remand, the Board 
intimates no opinion as to the final outcome of this case.  
The veteran need take no action until otherwise notified 
by the M&ROC.  

The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
M&ROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


